ESTOPINAL, J.
This is an appeal from a judgment maintaining a plea of no cause of action.
The allegations of the petition are substantially that one John M. CooS was formerly the tutor of petitioner; that as such the tutor Came into possession of moneys and effects of his ward,the plaintiff herein; that the tutor was removed from his trust; that between the 25th of March, 1901, anud the 17th of February, 1902, the tutor had paid to the defendant Liven De Poorter various sums aggregating $1,446.00; that the sums so paid and turned over to De Poorter were the funds of and belonging to the minor;_ that the tutor is without means and is still indebted to the minors; that therefore the latter has a right to a judgment against De Poorter for the moneys so paid him by Coos, the tutor.
Judgment against Le Poorter is accordingly prayed for.
It is too clear to require argument that no cause of action is presented by such petition.
At most De Poorter is but a debtor of Coos and it will be time enough when by proper proceedings, the indebtedness of the tutor to the ward is established and a judgment is obtained against Coos, to seek to make the amount of such judgment out of DePoorter by garnishment proceedings.
The Judgment is affirmed.